Opinion by
Tilson, J.
At the trial one witness testified on behalf of the plaintiff, from which testimony it was established that the pajamas are not composed in any part of braid but are in part o'f fringe. In view of the concession by counsel for the plaintiff that the pajama shirt, coat or blouse, the pants and the belt are dutiable as an entirety, the evidence was found to bring the merchandise squarely within the rule laid down in Akawo v. United States (6 Cust. Ct. 370, C. D. 498). In accordance therewith the protest was overruled without affirming the classification of the collector, and the pajamas were held dutiable as articles in part of fringe.